DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (Figures 11-19) in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that the different embodiments do no impose a search burden.  This is not found persuasive because, as described in the previous office action, the prior art applicable to one species would not be applicable to the other species.  Unless the Applicant believes the different species are obvious variants of each other.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 9/24/2019, 4/10/2020, and 6/22/2021 are being considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondie (US 3,792,855).


Regarding claim 1 Bondie discloses a dynamic mount for a manufacturing apparatus, the dynamic mount comprising: 
a housing (Item 10) including a first axis (Figure 1 horizontal for Item 18 to slide) along a length of the housing and a second axis (Figure 1 vertical for Item 33) along a height of the housing, the second axis being substantially perpendicular to the first axis; 
an actuation assembly (Item 16, 15 and 18) movable along the first axis; 
and a support assembly having a first portion (Item 25) moving between a first position and a second position along the second axis as the actuation assembly moves along the first axis (vertically adjusts as Item 21 slides horizontally), the first portion of the support assembly prohibiting movement of a second portion (Item 33) of the support assembly when in the first position, the second portion of the support assembly having six degrees of freedom when the first portion is in the second position (Column 4 Lines 20-35).  
Regarding claim 14 Bondie discloses a dynamic mount system for a manufacturing apparatus, the system comprising: 
a clamp apparatus(Item 29); and 
a mount mechanism including : 
a housing (Item 10) including a first axis (Figure 1 horizontal for Item 18 to slide) along a length of the housing and a second axis (Figure 1 vertical for Item 33) along a height of the housing, the second axis being substantially perpendicular to the first axis; 
an actuation assembly (Item 16, 15 and 18) movable along the first axis; 
and a support assembly having a first portion (Item 25) moving between a first position and a second position along the second axis as the actuation assembly moves along the first axis (vertically adjusts as Item 21 slides horizontally), the first portion of the support assembly prohibiting movement of a second portion (Item 33) of the support assembly when in the first position, the second portion of the support assembly having six degrees of freedom when the first portion is in the second position (Column 4 Lines 20-35).
Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Bondie fails to disclose any of the following:
the first portion of the support assembly includes a locating cup having an inner surface engaging the second portion of the support assembly when in the first position, the locating cup further having a plurality of holes shaped and sized for a plurality of pins, wherein the plurality of pins have a first end that inserts into at least one of the plurality of holes and an opposite end having at least one cam roller and at least one slider bushing, wherein the at least one cam roller engages the actuation assembly and the at least one slider bushing engages the housing.
wherein the second portion of the support assembly includes a retainer ring, a plurality of retainer supports and a lower support having a first end and a second end, the first end having an outer surface configured to engage the first portion of the support assembly when the first portion of the support assembly is in the first position, the second end configured to attach to the plurality of retainer supports and the retainer PHD0107.US14ring, the retainer supports configured to limit linear movement of the lower support in the second axis, and the retainer ring configured for attaching to a manufacturing fixture
wherein the actuation assembly includes: a plurality of cam members each having a cam slot formed therein and a slotted hole, the plurality of cam members being arranged to move along the first axis of the housing; an actuation pin configured to engage the hole of the plurality of cam members and slide within the housing at an actuation pin slot shaped and sized for the actuation pin, the actuation pin being disposed generally traverse to the first axis and to the second axis of the housing; a spacer member having a through hole adapted for the actuation pin, the spacer member further including an inner surface disposed essentially longitudinal to the first axis and configured for attaching an actuation rod; and a plurality of slider bushings arranged at opposite ends of the actuation pin and configured to slide within the housing at a slider bushing slot shaped and sized for the plurality of slider bushings, the slider bushing slot being arranged longitudinal to the first axis.
Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723